Citation Nr: 1815122	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  06-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for status-post left anterior cruciate ligament (ACL) cyst decompression and lateral tibial plateau (LTP) chondroplasty.

2.  The propriety of the assignment of a separate 10 percent rating for instability of the left knee, as of June 4, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1993 to July 1993, March 2003 to September 2004, and May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2012 hearing held at the RO.  At that time, the undersigned held the record open for 30 days to allow for the submission of additional evidence.  A transcript of that hearing has been associated with the record.  

In October 2012, September 2016, and June 2017, the Board remanded the claim for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a February 2017 rating decision, the AOJ assigned a separate 10 percent rating for left knee instability, as of June 4, 2015.  Although the Veteran has not entered a formal notice of disagreement with the February 2017 rating decision, the Board notes that it is possible for a veteran to have separate and distinct manifestations of the same injury which would permit rating under several diagnostic codes. 

Therefore, in connection with her claim, the Board will consider the propriety of the assigned 10 percent rating for left knee instability, as well as the assigned effective date.  Consequently, such issue has been listed on the title page.

Finally, in a January 2018 statement, the Veteran's representative indicated that the Veteran was seeking service connection for a right knee strain, as secondary to a left knee disability.  As this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See 38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by clinical evidence of pain on motion and flexion limited, at most, to 50 degrees and 5 degrees of extension, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability (prior to April 23, 2015), recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum. 

2.  The Veteran has three non-tender and superficial scars on the medial portion of the left knee, each measuring less than 1 centimeter, which are associated with her service-connected left knee disability and do not limit any knee function.

3.  The Veteran's left knee disability was manifested as no more than slight instability as of April 23, 2015.

4.  As of June 4, 2015, the Veteran's left knee disability was manifested as no more than moderate instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2017).
2.  As of April 23, 2015, but no earlier, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  As of June 4, 2015, the criteria for a separate 20 percent rating for left knee instability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In this case, neither the Veteran nor her representative has raised any issues with VA's duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Regarding the duty to assist, the Board notes that in a January 2018 Appellant's Post-Remand Brief, the Veteran's representative indicated that the August 2017 VA medical opinions did not conform to the Board's June 2017 remand directives.  In this regard, the representative stated that the Board had instructed the AOJ to schedule the Veteran for examinations conducted by an "appropriate medical specialist."  The representative noted that the VA examinations conducted in August 2017 were rendered by a Doctor of Osteopathic Medicine and a family practitioner, rather than an orthopedist.  

The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and those specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007)(the Board is entitled to assume the competence of a VA examiner); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Rizzo and Cox to VA examiners). 

In this case, the representative has only pointed out that the VA physician was a Doctor of Osteopathic Medicine and a family practitioner and has not pointed to any ways in which such qualifications rendered the VA medical opinions unreliable or inaccurate.  Neither the Veteran nor her representative has provided persuasive argument that the August 2017 VA examinations or medical opinions were inaccurate or flawed.  The VA examiner was qualified to provide the opinions requested.  No probative evidence suggests that the examiner was not competent to perform the required examination and testing, and there is no reason for deeming the examination to be inadequate.  The VA examination reports reveal that the VA examiner interviewed the Veteran, discussed the Veteran's reported history and treatment, and thoroughly examined her.  Further, the medical opinions were thorough, supported by an explanation and largely supported by the evidence of record.  

In sum, neither the Veteran nor her representative has provided any probative medical opinion to rebut the VA medical opinions against the claim or otherwise diminish any probative weight.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein have been met.

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 
Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran seeks an increased disability rating in excess of 10 percent for her service-connected left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2017). 

In October 2004, the Veteran underwent a VA examination.  At that time, she indicated that she experienced pain in her left knee which flared up 6 times a month, without a consistent trigger.  She took pain medication daily to treat the pain.  A prescribed brace for the joint did not provide adequate relief.  Sitting longer than 2 hours caused the knee to become stiff.  She reported no falls. 

On examination, her knee appeared normal, without swelling.  Testing showed full extension in the knee, without pain.  Flexion was measured at 140 degrees.  Her knee was stable.  X-ray testing showed the left knee was normal.  The examiner diagnosed the Veteran with chronic left knee strain.  

In August 2010, the Veteran underwent a VA examination in relation to a separate claim for service connection.  At that time, her lower extremities were examined.  Her left knee was found to have full range of motion with no objective evidence of pain on active motion.  

In June 2011, the Veteran was given a VA examination of her left knee. At that time, the examiner found that the Veteran walked with no apparent pain, had full extension to 0 and flexion to 135.  There was no increased loss of functioning after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Minimal tenderness was noted both medially and laterally, without joint swelling, heat or redness.  Crepitus and patellofemoral pain were absent.  The examiner concluded that there was no instability of any kind, nor any manifestations of pain present on examination.  As noted in the Board's October 2012 remand, this examination was found to be inadequate for purposes of assessing the Veteran's claim. 

At her June 2012 hearing before the Board, the Veteran testified that the pain in her knee was intermittent.  She reported that her knee would sometimes pop and start to give out, although she had not fallen because of it.  She also experienced spasms in the knee, and explained that she took over the counter pain medication for treatment.  The Veteran indicated that sometimes the knee would swell, which was relieved by elevation.   She testified that she wore a brace on the knee constantly.  

In November 2012, in response to the Board's October 2012 remand, the Veteran underwent a VA examination of her left knee.  At that time, she reported a constant ache in the joint, which gave out at least twice a week.  The moderate pain in her knee was found to be aggravated by weight bearing and walking and alleviated by over the counter medication or wearing a brace.  

Range of motion testing showed left knee flexion ending at 80 degrees, with objective evidence of painful motion occurring at 70 degrees.  No limitation of extension was found.  Repetitive use testing revealed flexion limited to 80 degrees, as well as weakness and pain.  Joint stability testing was normal.  X-ray imaging revealed no arthritis or patellar subluxation present.  

In March 2015, the Veteran underwent an additional VA knee and lower leg examination.  At that time, she reported that she had been prescribed pain medication by her private physician to treat her left knee disability.  She experienced pain 4 times a week when standing for too long, bending or kneeling. The Veteran reported occasional swelling, without locking.  Sometimes the knee gave out.  The Veteran reported wearing a brace regularly.  

Range of motion testing showed flexion to 80 degrees and extension to 0.  There was evidence of pain with weight bearing and localized tenderness along the medial joint line and patella.  Repetitive use testing resulted in functional loss to due pain, in that the Veteran's left knee extension was measured at 5 degrees.  The examiner found no ankylosis, recurrent subluxation, lateral instability or effusion.  Imaging studies showed no evidence of arthritis in the knee.  The examiner noted the presence of three arthroscopic scars on the left knee, each measuring a centimeter or less.  The scars were not found to be painful or unstable.  

In April 2015, the Veteran again underwent a VA examination.  At that time, the examiner found no change in the Veteran's disability, but noted left knee lateral instability was present.  Range of motion testing showed flexion at 70 degrees and extension at 0.  Pain, which caused functional loss, was noted, as was evidence of pain with weight bearing.  Range of motion testing performed following repetitive-use testing found flexion limited to 50, with extension remaining at 0.  Neither ankylosis nor recurrent subluxation was found.  The examiner also indicated that the Veteran had small scars on the knee which were related to the service-connected knee disability, but were not painful or unstable. 
In June 2015, the Veteran underwent a VA knee and lower leg examination.  At that time, the Veteran reported that her pain had increased, becoming unbearable at times.  The pain was at its worst in the morning, and gave out a couple times per month.  

Range of motion testing showed flexion at 70 degrees and extension at 70.  The examiner found that the Veteran's range of motion contributed to a functional loss due to a decreased range of motion in the left knee.  There was evidence of pain on flexion, extension, and on weight bearing.  Repetitive use testing resulted in additional loss of range of motion.  No ankylosis, subluxation or effusion was found, but slight lateral instability was present.  It was noted that the Veteran wore a brace on a constant basis. 

In November 2016, in response to the Board's September 2016 remand, an addendum to the June 2015 examination was obtained.  In that report, the VA physician indicated that the Veteran's left knee instability was at least as likely as not due to her service-connected left knee disability.  She explained that the Veteran's left knee disability led to weakness in the knee which caused the mild lateral instability noted in the June 2015 examination.  

In February 2017, the Veteran underwent a VA examination.  At that time, the Veteran reported flare ups of severe pain and weakness in the left knee.  Range of motion testing showed flexion at 100 degrees and extension from 100 to 0.  Pain was noted on both flexion and extension, which was found to cause a functional loss.  There was evidence of pain on weight bearing.  No localized tenderness or pain on palpation of the joint was present.  Crepitus and ankylosis were not found.  Repetitive use testing resulted in a loss of range of motion due to pain.  No subluxation, lateral instability or recurrent effusion was found in the left knee.  Stability testing showed no joint instability.  The examiner found that pain and stiffness were both residuals of the Veteran's original 2004 knee surgery.  

In August 2017, the Veteran underwent additional VA examination to address not only the status of her left knee disability, but also to review the bilateral knee instability and bilateral knee strain diagnosed in February 2017.  
The examiner found that the Veteran's left knee strain was more likely than not caused by her left knee disability.  As rationale, she indicated that the residuals (to include strain) were not present prior to the surgery.  Therefore, it was more likely than not that the surgery caused the strain.  On the question of whether the Veteran's left knee disability aggravated her left knee strain, the examiner concluded that it was less likely than not, due to the temporal relationship between the conditions.  He cited the Veteran's medical record in support of his conclusion.  

Based on the evidence of record, the Board finds that the preponderance of the competent evidence of record is against a rating in excess of 10 percent for the Veteran's service-connected left knee disability.  As the maximum rating under Diagnostic Code 5259 is 10 percent, the Board has considered other Diagnostic Codes in evaluating the service-connected disability, but finds that they are not applicable or do not provide a basis for an increased rating.  

For example, the above-cited VA examination reports do not demonstrate evidence of ankylosis of the left knee (Diagnostic Code 5256); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher rating, in excess of 10 percent, for the left knee is not warranted under these Diagnostic Codes. In addition, an increased rating to 20 percent pursuant to Diagnostic Code 5262 for impairment of the tibia and fibula with moderate knee disability is not warranted.  While the Veteran reported in March 2015 that bending and kneeling caused pain, the flexion of her left knee was limited, at most, to 50 degrees (after repetitive use, and noted during the April 2015 VA examination).  Upon clinical evaluation by VA during the above-cited VA examinations, in all cases but one, the Veteran had full extension in the left knee.   The Board notes that, at the March 2015 VA examination, repetitive use testing showed a limitation of extension to 5 degrees. 

In addition, while VA examiners throughout the appeal noted that the Veteran wore a brace to treat her left knee disability, there was no evidence of any actual instability until the April 23, 2015 VA examination.  The Board notes that, following that examination, the Veteran was granted a separate disability rating for instability, which is discussed in detail below.  Thus, she is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 for other impairment of the knee, prior to April 23, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that separate ratings may be assigned for the service-connected left knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, there is no evidence that the Veteran has arthritis of the left knee.  X-ray testing in October 2004, November 2012 and March 2015 each found the knee to be without arthritis.  Thus, separate ratings under Diagnostic Codes 5257 and 5003 are not for application.  Id.  

In addition, the Veteran has not demonstrated loss of range of left knee motion to warrant ratings under the criteria for limitation of flexion and extension of the knee under Diagnostic Codes 5260 and 5261, respectively.  Throughout the appeal, the Veteran's flexion of the left knee was limited, at most, to 50 degrees.  Upon clinical evaluation by VA in October 2004, August 2010, June 2011, November 2012, April 2015, June 2015, and February 2017, the Veteran had full extension in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2017); 38 C.F.R. § 4.71, Plate II (2017).  One a single occasion, in the March 2015 VA examination, the Veteran's left knee extension was measured at 5 degrees.  The Board notes that, under Diagnostic Code 5260, a measurement of 50 degrees flexion would result in a 10 percent rating, which is no higher than the current rating.  Similarly, under Diagnostic Code 5261, extension of 5 degrees would warrant a noncompensable rating.  Thus, flexion of the left knee has not been limited to anywhere near 30 degrees or less, such that a 20 percent evaluation, or higher, would be assigned to the left knee under Diagnostic Code 5260, and, given that extension has not been limited to 15 degrees or more, a higher evaluation for the knee under Diagnostic Code 5261 is also not warranted.  Id.  

Additionally, applicable law indicates that separate ratings may be applied where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2017) (stating that the Board is bound by precedent opinions of the General Counsel).  As noted above, flexion of the Veteran's left knee was limited, at most, to 50 degrees, which is compensable.  However, the Veteran also demonstrated, at most, 5 degrees limitation of extension, which is noncompensable.  Thus, the clinical evidence of record does not show limitation of flexion in tandem with a limitation of extension to a level which warrants a compensable rating under Diagnostic Codes 5260 and 5261, respectively. 

Additionally, as there is no evidence of record of ankylosis, and multiple VA examiners specifically found no such condition, the evidence does not support an award for an increased rating for either knee under Diagnostic Code 5256 for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017). 

The Board has also considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would afford the Veteran a higher evaluation based on the extent of her subjective complaints of pain and stiffness throughout the appeal period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even with consideration of pain on motion, flexion of the left knee was limited, at most, to 50 degrees at the April 2015 VA examination.  The Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2012). 

The Court has also found that reported flare-ups must be considered when rating a disability.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Flare-ups must be quantitative and must result in limitation of motion or function beyond that contemplated by the already provided evaluation.  In addition, because there us a regulation addressing the stabilization of ratings, the flare-ups must be of such length as to establish that the overall impairment is more severe than currently evaluated rather than a brief snapshot in time.  The Veteran's statements, if accepted as credible, would not warrant a higher evaluation based on flare-ups since such do not additionally limit function in a quantifiable way and are not of such length or duration that a staged rating would not violate the rule regarding stabilization of ratings.

In sum, 38 C.F.R. § 4.1provides that the degrees of disability specified are considered adequate to compensate considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Here, the reports of flare-ups are not quantifiable and are not of sufficient duration to warrant a change in evaluation without violating the spirit of Mitchell, supra, 38 C.F.R. § 4.1, and the rules regarding the stabilization of ratings.

Despite the objective evidence of pain following repetitive range of left knee motion at the April 2015 VA examination, the Veteran's left knee range of motion was still well in excess of what is required for a 20 percent disability rating under Diagnostic Code 5260 and compensable rating under Diagnostic Code 5261 for left knee flexion and extension, respectively, even when accounting for pain.  Thus, the Board has considered the effects of left knee pain on the Veteran's functioning, but concludes that an increased rating in excess of 10 percent for the Veteran's left knee disability based on limitation of motion, even when considering the additional effects of such pain, is not warranted.

Finally, the Board notes that the March and April 2015 VA examiners each noted that the Veteran had left knee surgery scars.  The scars measured 1 centimeter each. They were superficial, not painful and did not cause any limitation of function of the left knee.  Thus, as the Veteran's surgical scars are not painful or unstable, nor do they have an area greater than 39 square centimeters, the Board finds that a separate compensable rating for arthroscopic surgical scars is not warranted under any of the potentially applicable diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

In conclusion, the preponderance of the evidence of record is against a disability rating in excess of 10 percent at any time during the course of the appeal.  As the preponderance of the evidence is against the claim for an increased rating, the benefit of the doubt rule does not apply, and the claim for an increased disability rating in excess of 10 percent for the Veteran's service-connected left knee disability must be denied.  38 U.S.C. § 5107 (b) (2012); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has further considered the propriety of the Veteran being assigned a separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  As detailed in the Introduction, the Veteran was assigned a separate 10 percent rating for left knee instability, effective June 4, 2015. 

Diagnostic Code 5257 contemplates slight recurrent subluxation or lateral instability.  Here, based on a finding of lateral instability at the June 2015 VA examination, the Veteran was assigned a separate rating.  However, the record shows that the Veteran was found to have slight instability as of the April 23, 2015 VA examination.  At that time, the examiner clearly noted that slight left knee lateral instability was present.  The Board notes that such instability was not noted during the March 2015 examination.  Consequently, the Board finds that a separate rating of 10 percent for lateral instability in the left knee is warranted as of April 23, 2015, but no earlier.

In addition, the Board further finds that the Veteran's left knee instability warrants a 20 percent disability rating as of June 4, 2015.  On that date, the Veteran underwent a VA examination during which she reported episodes of her left knee giving way, which the November 2016 VA examiner attributed to her left knee disability. In addition, the Veteran has used assistive devices-specifically, a brace-on a constant basis as of the date of the June 2015 examination.  In light of these findings, resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent disability rating under Diagnostic Code 5257 is warranted from June 4, 2015 for the left knee instability, which is best characterized as moderate in nature in light of the episodes of giving out and pain.  The weight of the evidence is against a higher, 30 percent, disability rating, as clinical evaluation-such as the February 2017 VA examination-has sometimes been negative for findings of instability. 

The Board acknowledges that VA guidelines prohibit the assignment of separate ratings under both Diagnostic Codes 5257 and 5259, as to do so would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the Board finds that separate ratings under Diagnostic Codes 5257 and 5259 are permissible in this instance because the symptomatology associated with the left knee disability rated under Diagnostic Code 5259 (i.e., pain) is not accounted for under Diagnostic Code 5257 (i.e., instability).  As the symptoms of symptomatic removal of semilunar cartilage under Diagnostic Code 5259 are not contemplated by Diagnostic Code 5257, a separate 20 percent rating under Diagnostic Code 5257 does not amount to impermissible pyramiding in this case.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping."). 

Thus, the Board finds that a separate disability rating for left knee instability, rated as 10 percent disabling from April 23, 2015 to June 4, 2015, and 20 percent disabling thereafter, is warranted. 

ORDER

An initial increased rating in excess of 10 percent for status-post left anterior cruciate ligament (ACL) cyst decompression and lateral tibial plateau (LTP) chondroplasty is denied.

A separate disability rating for left knee instability, rated as 10 percent disabling from April 23, 2015 to June 4, 2015, and 20 percent disabling thereafter, is warranted.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


